14-1389
Tanasi v. New Alliance Bank

                          UNITED STATES COURT OF APPEALS 
                               FOR THE SECOND CIRCUIT 

                                       _______________                   

                                      August Term, 2014 

                 (Argued: February 25, 2015               Decided: May 14, 2015) 

                                      Docket No. 14‐1389 

                                       _______________                         
 
     PATRICK TANASI, ON BEHALF OF HIMSELF AND OTHERS SIMILARLY SITUATED, 
                                       
                                         Plaintiff–Appellee, 
                                       
                                    —v.— 
                                       
          NEW ALLIANCE BANK, FIRST NIAGARA FINANCIAL GROUP, INC., 
                                       
                                         Defendants–Appellants. 
 
                                        _______________                        

B e f o r e:  

                  KATZMANN, Chief Judge, WALKER and CHIN, Circuit Judges.  

                                        _______________  

 
 
 
 
 
       Interlocutory appeal from decision and order entered on August 27, 2013, 
by the United States District Court for the Western District of New York 
(Skretny, C.J.), denying the defendants’ motion to dismiss in part on the grounds 
that the plaintiff’s putative class action claims remained justiciable even though 
the plaintiff’s individual claims were rendered moot by an unaccepted offer of 
complete relief made pursuant to Rule 68 of the Federal Rules of Civil Procedure. 
We AFFIRM the district court’s denial of the defendants’ motion to dismiss on 
the alternative ground that the plaintiff’s individual claims were not rendered 
moot by the unaccepted Rule 68 offer because the district court had not entered 
judgment against the defendants. We decline to decide whether the plaintiff’s 
putative class action claims brought pursuant to Rule 23 of the Federal Rules of 
Civil Procedure provided an independent basis for Article III justiciability. 
                                    _______________                       
 
          STEPHEN J. FEARON, JR., Squitieri & Fearon, LLP, New York, NY,                             
                                  for Plaintiff–Appellee. 
                                               
                 HUGH M. RUSS, III, Hodgson Russ LLP, Buffalo, NY, 
                               for Defendants–Appellants. 
                                               
 Adina H. Rosenbaum, Scott L. Nelson, Washington, DC, for Amicus Curiae Public 
                                       Citizen, Inc. 
                                    _______________                       
                         
KATZMANN, Chief Judge: 

       Plaintiff Patrick Tanasi filed a putative class action against the defendants, 

First Niagara Financial Group, Inc. and New Alliance Bank. Soon after, the 

defendants offered to settle Tanasi’s individual claims pursuant to Rule 68 of the 

Federal Rules of Civil Procedure (“Federal Rules”) for an amount greater than 

the statutory damages to which Tanasi would have been entitled if successful. 



                                             2
After Tanasi refused to accept the offer, the defendants filed a motion to dismiss 

arguing, inter alia, that the unaccepted Rule 68 offer rendered Tanasi’s individual 

and putative class action claims moot. The United States District Court for the 

Northern District of New York (Skretny, C.J.) denied the defendants’ motion to 

dismiss on this basis, holding that although Tanasi’s individual claims were 

rendered moot by the unaccepted Rule 68 offer, his putative class action claims 

were not.1  

       We AFFIRM the district court’s ultimate conclusion that the unaccepted 

Rule 68 offer did not render Tanasi’s case moot, but we do so on an alternative 

ground. Specifically, we hold that the district court maintained Article III subject 

matter jurisdiction over the case because, under the law of our Circuit, an 

unaccepted Rule 68 offer alone does not render a plaintiff’s individual claims 

moot before the entry of judgment against the defendants. The district court 

therefore maintained Article III subject matter jurisdiction over the case 

regardless of Tanasi’s putative class action claims. Accordingly, because it is 



1
 This issue is implicated in several cases pending in other federal courts of appeal, see, 
e.g., Weitzner v. Sanofi Pasteur, Inc., No. 14‐3423 (3d Cir. argued Mar. 4, 2015); Bais Yaakov 
of Spring Valley v. ACT, Inc., No. 14‐1789 (1st Cir. argued Oct. 7, 2014). The Eleventh 
Circuit recently concluded as a matter of first impression in that Circuit that neither 
individual claims nor class action claims are rendered moot by an unaccepted Rule 68 
offer. See Stein v. Buccaneers Ltd. P’ship, 772 F.3d 698, 704, 709 (11th Cir. 2014).
                                              3
unnecessary to the disposition of this case, we refrain from reaching the certified 

question of whether putative class action claims brought under Rule 23 of the 

Federal Rules generally provide an independent basis for Article III 

justiciability.2 

                                       BACKGROUND 

       On July 9, 2012, Patrick Tanasi filed a putative nationwide class action 

against the defendants, First Niagara Financial Group, Inc. and its predecessor in 

interest New Alliance Bank, seeking money damages arising from the 

purportedly improper assessment of overdraft fees on his account and the 

accounts of others similarly situated. Tanasi did not file a simultaneous motion 

for class certification with his complaint—nor has he filed such a motion since. 

       Nine days later, the defendants made a Rule 68 offer of judgment to Tanasi 

“on his individual claims” for $10,000 plus interest, reasonable attorneys’ fees, 

costs, and any “other damages he seeks on his individual claims.” J.A. 103. The 

offer, expressly made pursuant to Rule 68 of the Federal Rules, stated, among 



2 We are not strictly confined to the question presented for interlocutory appeal by the 
district court. Rather, we “may address any issue fairly included within the certified 
order because it is the order that is appealable.” In re U.S. Lines, Inc., 197 F.3d 631, 635–36 
(2d Cir. 1999) (quoting Yamaha Motor Corp. v. Calhoun, 516 U.S. 199, 205 (1996)). Here, 
that issue is whether Tanasi’s individual claims were rendered moot by the unaccepted 
Rule 68 offer. 
                                               4
other things, that it was “not, and shall not be construed as, an admission that 

First Niagara is liable in this action, or that plaintiff, or any person whose rights 

or interests plaintiff purports to represent, or on whose behalf plaintiff purports 

to sue have suffered any damages.” Id. at 104. The $10,000 offer exceeded the 

individual damages to which Tanasi would have been entitled had he prevailed 

on the individual claims alleged in his complaint. Tanasi, however, allowed the 

offer to lapse by refusing to respond within fourteen days as required by both 

Rule 68 and the express terms of the defendants’ offer.  

      On August 9, 2012, the defendants moved to dismiss the complaint on 

both jurisdictional grounds and the merits. As a jurisdictional matter, the 

defendants argued that the unaccepted Rule 68 offer rendered moot Tanasi’s 

individual and putative Rule 23 class action claims. In a thoughtful opinion, the 

district court disagreed in part and concluded that although the unaccepted Rule 

68 offer rendered Tanasi’s individual claims moot, his putative Rule 23 class 

action claims nevertheless remained justiciable. The district court then 

considered the defendants’ arguments on the merits, dismissing one of Tanasi’s 

claims and allowing the others to proceed.  




                                           5
      Although a denial of a motion to dismiss is generally not a final appealable 

order, the defendants filed a motion for a certificate of interlocutory appeal 

pursuant to 28 U.S.C. § 1292(b). On December 17, 2013, the district court granted 

this motion concluding that the question of “whether a pre‐certification offer of 

judgment under Rule 68 moots a putative class action” has divided courts in this 

Circuit and around the country. Special App. 19. Moreover, the district court 

emphasized that interlocutory review was justified in this case because, “if this 

question were resolved in [d]efendants’ favor, the case would effectively be 

concluded.” Id. The district court stayed the case during the pendency of the 

certification process and this appeal.  

                                    DISCUSSION 

      We review de novo a district court’s decision concerning Article III subject 

matter jurisdiction insofar as that decision is based solely on conclusions of law. 

See Mackensworth v. S.S. Am. Merch., 28 F.3d 246, 252 (2d Cir. 1994).  On appeal, 

Tanasi asserts two independent bases for subject matter jurisdiction. First, he 

argues that the district court erred in assuming that his individual claims were 

rendered moot by the unaccepted Rule 68 offer. Second, he argues that even if 

the district court correctly concluded that his individual claims were moot, his 



                                           6
putative Rule 23 claims provided an independent basis for Article III subject 

matter jurisdiction. The defendants, by contrast, contend that the district court 

correctly determined that Tanasi’s individual claims were rendered moot by the 

unaccepted Rule 68 offer, but erred in holding that Tanasi’s putative class action 

claims were not.  

      We agree with Tanasi’s first argument and therefore need not address his 

second. It is well established that “[t]he Case or Controversy Clause of Article III, 

Section 2 of the United States Constitution limits the subject matter jurisdiction of 

the federal courts such that the ‘parties must continue to have a personal stake in 

the outcome of the lawsuit.’” United States v. Wiltshire, 772 F.3d 976, 978 (2d Cir. 

2014) (per curiam) (quoting Lewis v. Cont’l Bank Corp., 494 U.S. 472, 478 (1990)). 

That is, “[w]hen the issues in dispute between the parties are no longer live, a 

case becomes moot.” Lillbask ex rel. Mauclaire v. Conn. Dep’t of Educ., 397 F.3d 77, 

84 (2d Cir. 2005) (internal quotation marks omitted).  

      Under Rule 68 of the Federal Rules, “[a]t least 14 days before the date set 

for trial, a party defending against a claim may serve on an opposing party an 

offer to allow judgment on specified terms, with the costs then accrued.” Fed. R. 

Civ. P. 68(a). If, within 14 days of a party’s offer, the offeree accepts, “the clerk 



                                           7
must . . . enter judgment.” Id. If, however, the offeree does not accept this offer, it 

is “considered withdrawn,” id. 68(b), and should the case proceed to trial and 

“the judgment that the offeree finally obtains is not more favorable than the 

unaccepted offer, [then] the offeree must pay the costs incurred after the offer 

was made,” id. 68(d). The purpose of Rule 68 according to the Supreme Court is 

“to encourage settlement and avoid litigation.” Marek v. Chesny, 473 U.S. 1, 5 

(1985); see also Charles Alan Wright & Arthur R. Miller, Federal Practice and 

Procedure § 3001 (“It is roundly agreed in the courts that Rule 68 was intended to 

encourage settlements and avoid protracted litigation . . . .”). 

      What Rule 68 does not make clear, however, is the effect, if any, of an 

unaccepted offer on the justiciability of a plaintiff’s claim under the 

Constitution’s Case or Controversy Clause. “A case becomes moot [pursuant to 

Article III’s Case or Controversy Clause] . . . when it is impossible for a court to 

grant ‘any effectual relief whatever to the prevailing party.’” Knox v. Serv. Emps. 

Int’l Union, Local 1000, 132 S. Ct. 2277, 2287 (2012) (quoting City of Erie v. Pap’s 

A.M., 529 U.S. 277, 287 (2000)). Nevertheless, it is not entirely clear whether an 

unaccepted offer of complete relief under Rule 68 meets this standard.3  


3 Although this issue was arguably presented in Genesis Healthcare Corp. v. Symczyk, the 
Supreme Court chose not to consider it because, in the majority’s view, the issue was 
                                            8
       The federal courts of appeals are split on this question. The Third, Fourth, 

Fifth, Seventh, Tenth, and Federal Circuits have all concluded that a Rule 68 offer 

of complete relief to an individual renders his case moot for purposes of Article 

III, regardless of whether judgment is entered against the defendant.4 On the 

other hand, the Ninth and Eleventh Circuits, the two courts of appeals that have 

considered this question most recently, have reached the opposite conclusion. See 

Stein v. Buccaneers Ltd. P’ship, 772 F.3d 698, 702 (11th Cir. 2014) (holding that an 

unaccepted Rule 68 offer cannot moot a case because “[g]iving controlling effect 

to an unaccepted Rule 68 offer . . . is flatly inconsistent with the rule”); Diaz v. 



waived below and in the petition for writ of certiorari. 133 S. Ct. 1523, 1529 (2013). But 
see id. at 1534 (Kagan, J., dissenting) (reasoning that the question of whether a Rule 68 
offer renders moot an individual’s claim was “logically prior to [] and thus inextricably 
intertwined with [] the question” of whether a Rule 68 offer moots a plaintiff’s collective 
claims). 
 
4 See Warren v. Sessoms & Rogers, P.A., 676 F.3d 365, 371 (4th Cir. 2012) (“When a Rule 68 

offer unequivocally offers a plaintiff all of the relief she sought to obtain, the offer 
renders the plaintiffʹs action moot.” (internal quotation marks and citation omitted)); 
Lucero v. Bureau of Collection Recovery, Inc., 639 F.3d 1239, 1243 (10th Cir. 2011) (“As Rule 
68 operates, if an offer is made for a plaintiff’s maximum recovery, his action may be 
rendered moot.”); Thorogood v. Sears, Roebuck & Co., 595 F.3d 750, 752 (7th Cir. 2010) 
(“The offer exceeded the amount in controversy and so the case was moot.”); Samsung 
Elecs. Co. v. Rambus, Inc., 523 F.3d 1374, 1379 (Fed. Cir. 2008) (“An offer for full relief 
moots a claim for attorney fees.”); Krim v. pcOrder.com, Inc., 402 F.3d 489, 502 (5th Cir. 
2005) (“[A] full settlement offer, even if refused, would dispose of [the plaintiff’s] 
individual claims.”); Weiss v. Regal Collections, 385 F.3d 337, 342 (3d Cir. 2004) (“[U]nder 
traditional mootness principles, an offer for the entirety of a plaintiffʹs claim will 
generally moot the claim.”).
                                              9
First Am. Home Buyers Prot. Corp., 732 F.3d 948, 954–55 (9th Cir. 2013) (holding 

that “an unaccepted Rule 68 offer that would have fully satisfied a plaintiff’s 

claim does not render that claim moot . . . [as a result of] the language, structure 

and purposes of Rule 68 and . . . fundamental principles governing mootness”).  

      In this case, the district court summarily concluded that in our Circuit “it is 

settled that, if Tanasi were not seeking to represent a class, the [defendants’] 

complete offer of judgment would moot his claim and strip this Court of subject‐

matter jurisdiction over it.” Special App. 5. We respectfully differ with this 

conclusion.  

      To be fair, that the district court reached this conclusion is wholly 

understandable given that our prior case law has not always been entirely clear 

on this subject.5 Consequently, the district courts within our Circuit have not 

deduced a single rule from our prior jurisprudence on the issue. See Special App. 

9 (listing district court decisions within our Circuit supporting these two 



5 As a recent case comment in the Harvard Law Review observed, “the Second Circuit has 
produced several opinions addressing this question; other courts interpreting these 
opinions have come to opposite views about the Second Circuit’s position without ever 
acknowledging these divergent interpretations.” Civil Procedure‐Rule 68 of the Federal 
Rules of Civil Procedure‐Ninth Circuit Holds That Unaccepted Rule 68 Offer Does Not Moot 
Plaintiff’s Individual Claims.‐Diaz v. First American Home Buyers Protection Corp., 732 
F.3d 948 (9th Cir. 2013), 127 Harv. L. Rev. 1260, 1263–64 (2014). 
 
                                           10
contradictory conclusions). Some, like the district court below, have read our 

prior cases to stand unequivocally for the proposition that an unaccepted offer of 

complete relief renders moot an individual’s claim. Others, like the Ninth Circuit, 

have read our case law to stand unequivocally for the opposite conclusion—that 

only a judgment and not an unaccepted Rule 68 offer of complete relief renders 

moot a plaintiff’s individual claim. See Diaz, 732 F.3d at 952. 

       In light of this confusion, we find it necessary to the resolution of this case 

to clarify and reiterate that it remains the established law of this Circuit that a 

“rejected settlement offer [under Rule 68], by itself, [cannot render] moot[] [a] 

case.”6 McCauley v. Trans Union, L.L.C., 402 F.3d 340, 342 (2d Cir. 2005). If the 



6 Though some have held that our decision in Doyle v. Midland Credit Management, Inc., 
722 F.3d 78 (2d Cir. 2013) (per curiam), compels a contradictory result, we respectfully 
disagree with this conclusion. Doyle never purported to hold that the mere offer of 
complete relief to an individual moots his claim regardless of whether this offer is 
accepted. Doyle expressly held that “an offer need not comply with Federal Rule of Civil 
Procedure 68 in order to render a case moot under Article III.” 722 F.3d at 81. Insofar as 
it also concluded that “Doyle’s refusal to settle the case in return for Midland’s offer . . ., 
notwithstanding Doyle’s acknowledgement that he could win no more, was sufficient 
ground to dismiss this case for lack of subject matter jurisdiction,”id., it could have done 
so only as a result of the parties’ failure to contest the issue at trial or on appeal. See, e.g., 
Genesis Healthcare Corp., 133 S. Ct. at 1529 (noting that where an argument as to the 
relevant law is conceded, the court may assume the law as stated by the parties is 
correct without deciding). Doyle did not mention McCauley, much less purport to 
overrule it. Moreover, even if the Doyle Court had wanted to overrule McCauley, it 
could not have done so. A subsequent panel is bound by the decisions of a prior panel 
absent a ruling from the Second Circuit sitting en banc or from the United States 
Supreme Court.  See Lotes Co. v. Hon Hai Precision Indus. Co., 753 F.3d 395, 405 (2d Cir. 
                                               11
parties agree that a judgment should be entered, see id., or a defendant 

“unconditionally surrenders . . . [such that] only the plaintiff’s obstinacy or 

madness prevents her from accepting total victory,” Genesis Healthcare Corp., 133 

S. Ct. at 1536 (2013) (Kagan, J., dissenting), then the district court may, in its 

discretion, enter judgment against the defendant. Absent such agreement or 

obstinacy, the district court should not enter judgment against the plaintiff; nor, 

of course, should judgment be entered if it does not provide complete relief.  See 

Cabala v. Crowley, 736 F.3d 226, 230 (2d Cir. 2013). Then, after judgment is entered, 

the plaintiff’s individual claims will become moot for purposes of Article III. See 

ABN Amro Verzekeringen BV v. Geologistics Americas, Inc., 485 F.3d 85, 94 (2d Cir. 

2007) (“Mootness, in the constitutional sense, occurs when the parties have no 

‘legally cognizable interest’ or practical ‘personal stake’ in the dispute, and the 

court is therefore incapable of granting a judgment that will affect the legal rights 

as between the parties.”).

      Applying this standard to the present case, we conclude that Tanasi’s 

individual claims were not rendered moot, in the constitutional sense, by the 


2014). Where a second panel’s decision seems to contradict the first, and there is no 
basis on which to distinguish the two cases, we have no choice but to follow the rule 
announced by the first panel.  
 

                                           12
unaccepted Rule 68 offer. Instead, because the district court had not yet entered 

judgment against the defendants when it reached its decision on the motion to 

dismiss, the court maintained Article III subject matter jurisdiction over the case 

regardless of Tanasi’s putative class action claims.   

                                  CONCLUSION 

      Accordingly, for these reasons, we affirm the district court’s decision that 

it maintained subject matter jurisdiction over the case, albeit on the alternative 

ground that Tanasi’s individual claims were not moot at the time the district 

court denied the defendants’ motion to dismiss. We need not consider and leave 

for another day the question of whether putative class action claims under Rule 

23 generally provide an independent basis for justiciability after a plaintiff’s 

individual claims are rendered moot. 

       

       

       




                                          13